Citation Nr: 0402097	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether denial of non-service-connected Improved Disability 
Pension benefits based on excessive net worth was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Information provided by the veteran shows monthly income 
totaling $2,397.50 and a net worth of $118,000.00; monthly 
expenses total $4,247.00. 

3.  As of December 2002, both the veteran and his spouse were 
80 years of age and living in an assisted-living facility due 
to poor health.

4.  It is reasonable that some part of the veteran's assets 
be consumed for his maintenance.


CONCLUSION OF LAW

The corpus of the veteran's estate precludes payment of non-
service-connected Improved Disability Pension benefits.  
38 U.S.C.A. §§ 1521, 1522, 5107 (West 2002); 38 C.F.R. §§ 
3.3(a)(3), 3.274, 3.275 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.  With respect to assistance, VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5013A(a).  Specifically, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

In this case, the RO notified the veteran of the requirements 
for entitlement to non-service-connected disability pension 
benefits in its June 2002 letter, as well as in the February 
2003 statement of the case.  The statement of the case also 
included the text of the relevant provisions from the 
regulations implementing the VCAA, as well as the regulations 
pertinent to the substance of the issue on appeal.  The Board 
emphasizes that disposition of the matter on appeal depends 
solely on the veteran's financial information, which is 
obtainable only from the veteran.  Thus, any technical defect 
in notice to the veteran under 38 U.S.C.A. § 5103(a) is not 
prejudicial.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Review of the 
claims folder reveals that the RO has requested from the 
veteran financial information relevant to the claim and that 
the veteran has complied with those requests.  Because the 
veteran alone may provide the only information relevant to 
the appeal, the Board finds that there is no other reasonable 
way in which VA can assist him in substantiating his claim.  
38 U.S.C.A. § 5103A(a).  Accordingly, the Board is satisfied 
that all VCAA requirements have been met.  

Analysis

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2003).  Benefits payable are subject to 
limitations on annual income and net worth.  38 U.S.C.A. §§ 
1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  

Specifically, pension will be denied or discontinued when the 
corpus of the estate of the veteran, and of the veteran's 
spouse, if applicable, is such that under all the 
circumstances, including consideration of the annual income 
of the veteran, the veteran's spouse, and the veteran's 
children, it is reasonable that some part of the corpus of 
such estates be consumed for the veteran's maintenance.  
38 U.S.C.A. 
§ 1522(a); 38 C.F.R. § 3.274(a).  The terms "corpus of 
estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the claimant, except the claimant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the claimant's reasonable mode of life.  38 C.F.R. § 
3.275(b).  

In determining whether some part of the claimant's estate 
should be consumed for the claimant's maintenance, 
consideration will be given to the amount of the claimant's 
income together with the following: Whether the property can 
be readily converted into cash at no substantial sacrifice; 
life expectancy; number of dependents; and potential rate of 
depletion, including unusual medical expenses.  38 C.F.R. § 
3.275(d).      

In his May 2002 claim for non-service-connected disability 
pension, the veteran reported the following assets: 
$25,000.00 in interest bearing accounts, and $93,000.00 in 
individual retirement accounts (IRAs), for a total of 
$118,000.00 in net worth.  Monthly income for the veteran 
consisted of $934.00 from Social Security, $205.00 from 
retirement funds, and $700.00 from IRAs.  His spouse had a 
monthly Social Security income of $496.00.  Finally, the 
veteran reported earning $750.00 a year in interest and 
dividends (or $62.50 per month).  

Correspondence dated in May 2002 showed that the veteran paid 
$3,225.00 per month for rent for himself and his wife at an 
assisted living facility.  In December 2002, the veteran 
annual medical expenses of $38,700.00 for rent at the 
assisted living facility and of $7,800.00 for medications (or 
$650.00 per month).  Other monthly expenses were listed as 
follows: housing insurance, $45.00; food, $10.00; taxes, 
$37.00; clothing, $75.00; utilities, $115.00; and automobile 
gas and insurance, $90.00.  These other monthly expenses 
totaled $372.00.      

Based on the information provided by the veteran, the Board 
finds total monthly expenses in the amount of $4,247.00 and 
total monthly income in the amount of $2,397.50.  Thus, 
expenses exceed income by approximately $1,850.00.  The 
veteran has a total net worth of $118,000.00.  The Board 
notes that, in his March 2003 substantive appeal, the veteran 
related that his net worth had decreased to $93,000.00, a 
decrease of $25,000.00 since he provided financial 
information in May 2002.  However, he did not offer any 
explanation for the decrease in assets, and this reduction is 
not accounted for by payment of expenses reported by the 
veteran.  Accordingly, the Board will make its determination 
based on the original information provided.  

As of the date of his December 2002 correspondence, both the 
veteran and his spouse were 80 years old.  Medical evidence 
of record demonstrates that they are both in poor health.  
There is no other information of record concerning the life 
expectancy of the veteran or his spouse, his sole dependent.  
The veteran has not offered any information or evidence 
concerning his ability to secure cash funds from his estate 
without substantial sacrifice.  If the veteran pays the 
monthly deficit from the estate, it will take more than five 
years to deplete his net worth.  Thus, under all of these 
circumstances, the Board finds that it is reasonable that 
some portion of the estate be consumed for the veteran's 
maintenance.  38 U.S.C.A. 
§ 1522(a); 38 C.F.R. § 3.274(a).  Accordingly, payment of 
Improved Disability Pension benefits is precluded. Id.  

The Board is sympathetic to the veteran's claim and his 
particular circumstances.  Although depletion of assets will 
be expected, the information of record shows that the 
veteran's net worth is sufficient to meet his needs for the 
foreseeable future.  Should the veteran experience a 
significant change in financial circumstances, he is 
encouraged to reapply for Improved Disability Pension 
benefits at that time.      


ORDER

Denial of non-service-connected Improved Disability Pension 
benefits based on excessive net worth was proper.  The appeal 
is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



